Case 2:16-bk-57205         Doc 64   Filed 04/30/20 Entered 05/01/20 11:18:32            Desc Main
                                    Document     Page 1 of 3



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.

IT IS SO ORDERED.




Dated: April 30, 2020




                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

In re:                                        :       Case No. 16-57205

         Jill R. Carter,                      :       Chapter 13

                 Debtor(s).                   :       Judge John E. Hoffman, Jr.

                     AGREED ORDER GRANTING TRUSTEE’S MOTION
                        TO DEEM MORTGAGE CURRENT (Doc. 54)

         This cause is before the Court upon the Motion to Deem Mortgage Current (Doc. 54)

filed by Faye D. English, Chapter 13 Trustee (“Trustee”) and the response in agreement thereto

(Doc. 61) filed by US Bank Trust National Association (“Creditor”) regarding the mortgage

obligation to Creditor, evidenced by Claim No. 4, with respect to the residence located at 21522

Buena Vista Road, Rockbridge, OH. Upon the agreement of the parties, and for good cause

shown, it is hereby ORDERED as follows:

         (a) Debtor(s) have cured the pre-petition arrearage claim of Creditor and have paid all

ongoing post-petition mortgage payments through and including February 2020 (the “Final
Case 2:16-bk-57205       Doc 64    Filed 04/30/20 Entered 05/01/20 11:18:32             Desc Main
                                   Document     Page 2 of 3



Payment Date”). All payments are deemed to have been made on a timely basis;

       (b) The mortgage obligation of Debtor(s) to Creditor is hereby deemed current as of the

Final Payment Date. Creditor shall adjust its loan balance to reflect the balance delineated in the

original amortization schedule (or if the loan was modified, the modified amortization schedule)

as of the Final Payment Date;

       (c) Collection of amounts deemed current under this order, including any alleged

arrearages, costs, fees or interest, is hereby barred by the discharge injunction of 11 U.S.C. §524.

       IT IS SO ORDERED.

Approved:

/s/ Jon L. Lieberman (via email consent)
Jon J. Lieberman (0058394)
Sottile & Barile, Attorneys at Law
394 Wards Corner Road, Suite 180
Loveland, OH 45140
Phone: 513-444-4100
Email: bankruptcy@sottileandbarile.com
Attorney for Creditor

/s/ Bryan C. Barch (via email consent)
Bryan C. Barch (0075922)
4249 Easton Way, Suite 225
Columbus, OH 43219
Phone: 614-934-2000
Fax: 614-987-2086
bkcolumbus@amourgis.com
Attorney for Debtor

/s/ Faye D. English
Faye D. English (0075557)
Chapter 13 Trustee
10 W. Broad Street, Suite 1600
Columbus, OH 43215
614-420-2555 telephone
614-420-2550 facsimile
notices@ch13columbus.com
Case 2:16-bk-57205      Doc 64    Filed 04/30/20 Entered 05/01/20 11:18:32   Desc Main
                                  Document     Page 3 of 3



Copies to: Default List and Additional Parties

U.S. Bank Trust National Association, as Trustee
c/o BSI Financial Services
1425 Greenway Drive, Ste 400
Irving, TX 75038

US Bank Trust National Association, as Trustee
Attn: Andrew Cecere, President & CEO
180 5th St. E Ste. 200
Saint Paul, MN 55101
